DETAILED ACTION
This action is responsive to the Amendment filed on 09/20/2021. Claims 1, 11, & 20 have been amended. Claims 1-20 remain pending in the case. Claims 1, 11, and 20 are independent claims.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/28/2021 and 11/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. First, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. For example, independent claims 1, 11, and 20 now recite “wherein the writing on the first layer and the writing on the third layer are continuously displayed at a boundary of the partial area of the first screen” (lines 18-19 of claim 1, lines 16-17 of claim 11, and lines 17-18 of claim 20, respectively). In other words, as currently recited, this limitation alleges an operability to continuously display writing on the third layer at a boundary of the partial area of the first screen. Not only does the original specification fail to describe and/or sufficiently establish the metes and bounds of what applicant intends for the limitation a “boundary” to cover with respect to the instant invention (the only mention of the word “boundary in the Specification was utilized in the Background section and with respect to the related prior art, not with respect to the instant invention per se), but also (inheriting the above deficiency) there is certainly no apparent support for (or any explanation for how it would even be possible) to continuously display “the writing on the third layer” (e.g. writing that was defined with respect to the third layer, which was itself defined with and indented within the “second at a boundary of the partial area of the first screen” (which was only defined as displaying the “first layer”). Both of the above issues introduce their own respective indefiniteness concerns since the metes and bounds for the term “boundary” is unclear (especially in view of the mismatch of concepts explained above), and because it is unclear how (or if) the invention as currently claimed would/could be actually reduced to practice. For purposes of prior art analysis, the Office will adopt a broadest reasonable interpretation for these terms to broadly cover what is best understood as “boundaries” and/or “partial areas” for each screen, and will extrapolate as best as possible as to Applicant’s apparent intentions for each term based on the submitted drawings.
Moreover, claims 1, 11, and 20 also recite “a first screen corresponding to a first application” (line 6 of claim 1, line 4 of claim 11, and line 5 of claim 20, respectively) and “a second screen corresponding to a second application different from the first application” (lines 9-10 of claim 1, lines 7-8 of claim 11, and lines 8-9 of claim 20, respectively), which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of (these aspects of) the claimed invention. In other words, there does not appear to be sufficient support in the original specification for the notion of the first screen “corresponding to a first application,” let alone for the notion of the “second screen corresponding to a second application different from the first application.” For purposes of prior art analysis, the Office will also adopt a broadest reasonable interpretation for these “applications”, including scenarios where the term “application” is analogous to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paek et al. (US Patent Application Pub. No. 2015/0286392, hereinafter “Paek”).

As to independent claims 1, 11, and 20, Paek shows an electronic apparatus [electronic device 100 (fig. 1)], a method [fig. 12], and a concomitant medium [¶¶ 108-110], comprising:
a display [display unit 120 (fig. 1)]; 
at least one memory configured to store at least one instruction [storage unit 140 (fig. 1) | ¶¶ 108-110]; and 
at least one processor configured to execute the at least one instruction [controller 130 (fig. 1)], wherein the at least one processor is configured to: 
control the display to display a first screen corresponding to a first application, the first screen including a first layer configured to receive and display writing on the first layer according to a touch interaction from a user [See how the “display unit 120 displays an application execution screen or a background screen (or an idle screen) on the first layer” (¶ 41) and how “a background screen is displayed on a display screen, and written data {…} is displayed on the background screen” (¶ 43). This first screen corresponds to a “first application” (e.g. “an operating system or an application program” (¶ 100)).
Alternative (yet equally valid) interpretations for the first screen/layer include: how the “touch panel 1152 may further include a tactile layer {which} provides a tactile reaction to the user” (¶ 113), the "separate recognition sheet" when using a pen as the touch interaction tool (¶ 114), the bottommost desktop/homescreen/application graphical user interface as a base/first layer on top of which the second and third screens/layers overlaid (figs. 2A-10), and/or “the fixed data displaying region 10” aspect (¶¶ 44-46 & 54-56).], and 
control the display to display a second screen corresponding to a second application different from the first application, the second screen including: a second layer in front of the first layer and configured to display content in front of the first screen [See how one or more secondary/tertiary layers may be overlaid in front of the aforementioned first screen/layer (¶¶ 44-46), including a “variable data displaying region {where} content provided by applications may be displayed” (¶ 46), 
Additional (equally valid) interpretations for the “second layer in front of the first layer” as currently claimed include: a) the first layer corresponding to a base/desktop/home layer (e.g. where the device’s status icons are always displayed as illustrated in area 10 of fig. 3B) and the second layer corresponding to any of the partial screen areas associated with an application window, b) where the first layer corresponds to a fixed area and the second layer corresponds to the layer of changeable content that is overlaid upon the fixed canvas devoted to application content, or c) where a first layer can correspond to any of the preceding options and the second and third layers are themselves stackable writing layers, etc.], and 
a third layer in front of the second layer and configured to receive and display writing on the third layer according to the touch interaction from the user while displaying the content of the second layer behind the displayed writing on the third layer [See how the “display unit 120 may also include a third layer 230 for displaying written data.” (¶ 44) and how the “display 120 displays written data included in the content displaying region 20 from written data input to the input unit 110” (¶ 50). | See also figs 2A-2B & 4A.], 
wherein the second screen is displayed in a partial area of the first screen [See how the “display unit 120 displays an application execution screen or a background screen (or an idle screen) on the first layer” (¶ 41) and how “a background screen is displayed on a display screen, and written data {…} is displayed on the background screen” (¶ 43). 
touch panel 1152 may further include a tactile layer {which} provides a tactile reaction to the user” (¶ 113), the "separate recognition sheet" when using a pen as the touch interaction tool (¶ 114), the bottommost desktop/homescreen graphical user interface as a base/first layer on top of which the second and third screens/layers overlaid (figs. 2A-10), and/or “the fixed data displaying region 10” aspect (¶¶ 44-46 & 54-56).
See how one or more partial areas of the secondary/tertiary layers may be displayed on and/or overlaid in front of at least a partial area of the aforementioned first screen/layer (¶¶ 44-46), including a “variable data displaying region {where} content provided by applications may be displayed” (¶ 46). Additional (equally valid) interpretations for the “second layer in front of the first layer” as currently claimed include: a) the first layer corresponding to a base/desktop/home layer (e.g. where the device’s status icons are always displayed as illustrated in area 10 of fig. 3B) and the second layer corresponding to any of the partial screen areas associated with an application window, b) where the first layer corresponds to a fixed area and the second layer corresponds to the layer of changeable content that is overlaid upon the fixed canvas devoted to application content, or c) where a first layer can correspond to any of the preceding options and the second and third layers are themselves stackable writing layers, etc.
Moreover, as currently claimed, even though the Office does not currently rely on this technicality, it is respectfully noted that the second screen and layer are not required to be limited to solely occupy (or not exceed) the partial area of the first at least a portion of a partial area the first screen/layer (including the entire first area or even an area larger than the first screen/layer) would reasonably read on this limitation.], and
wherein the writing on the first layer and the writing on the third layer are continuously displayed at a boundary of the partial area of the first screen [“In a state where the application execution screen is displayed, the user may input written data. For example, as illustrated in FIG. 4A, the user may input written data 30 of a circle. As shown in FIG. 4A, the written data 30 may be input to the fixed data displaying region 10, on which the menu provided by the application, as well as to the content displaying region 20, on which the content is displayed.” (¶ 54)
See figs. 2B & 4A for further illustrations/examples of displaying writing “continuously” at a boundary of the partial area of the first screen (e.g. the boundary where the top border/edge of the region 20 (just above the “Most-viewed title on IMDb” label) and the border/edge of region 10 (just below the “Movies, TV, Celebs …” icons) meet, as illustrated in at least fig. 4A), which (although not currently required by the current claim language) actually is a boundary that is shared between the underlying screen/layer and the top-most layer.
See also how Applicant’s themselves explicitly admit 1 on record that in Paek, “written data can be input continuously at the boundary of area 10 and area 20” 2]. 

As to dependent claims 2 and 12, Paek further shows:
wherein the third layer has a same size as the second layer [“When an application is executed, the display unit 120 displays an object notifying that there is written data combined with the executed application. The display unit 120 displays the written data combined with the executed application according to a user command. When displaying the written data, the display unit 120 adjusts the magnification of the content, provided by the application, to be the same as the magnification of the written data and displays the magnified content and written data.” (¶ 66) | See also ¶¶ 60, 71, & 147.]. 

As to dependent claims 3 and 13, Paek further shows:
wherein the electronic apparatus is further configured to receive a first user instruction, the first user instruction input while the second screen is displayed, and based on the received first user instruction, operate in one of a first mode for receiving and displaying the writing on the third layer of the second screen according to the touch interaction, the touch interaction input on the third layer of the second screen [e.g. a mode where user input manifests itself as written data overlaid over the screens (figs. 2A-2B, 4A, etc.)], or a second mode for receiving a control command related to the content displayed on the second layer of the second screen according to the touch interaction, the touch interaction input on the third layer of the second screen [e.g. a second mode wherein received control commands are “related” to the content (e.g. they can resize the content (figs. 5A-5B), move the content (figs. 6A-6B), etc.]. 


receive a start of the touch interaction on one of the first layer of the first screen and the third layer of the second screen while the electronic apparatus operates in the first mode and an end of the touch interaction on the other of the first layer of the first screen and the third layer of the second screen, and control the display to display the writing on the first layer and the writing on the third layer corresponding to the touch interaction on the first layer of the first screen and on the third layer of the second screen [See how the “…written data refers to data, such as characters, lines, figures, or pictures, written and input by the user” (¶ 31) and how “…in FIG. 4A, the written data 30 may be input to the fixed data displaying region 10, on which the menu provided by the application, as well as to the content displaying region 20, on which the content is displayed.” (¶ 54)]. 

As to dependent claims 5 and 15, Paek further shows: 
receive a second user instruction to move the second screen, and move the second layer and the third layer according to the received second user instruction [e.g. the operability for a user to move the content region and overlaid writing (figs. 6A-6B; ¶¶ 61-65, 139, & 147)]. 

As to dependent claims 6 and 16, Paek further shows:
receive the second user instruction to move the second screen while the electronic apparatus operates in the first mode, and move the content displayed on the second layer and the writing displayed on the third layer according to the received second user instruction [e.g. the operability for a user to move/scroll the content and overlaid writing simultaneously (figs. 6A-6B; ¶¶ 61-65, 139, & 147)]. 

As to dependent claims 7 and 17, Paek further shows: 
receive a third user instruction to change a size of the second screen, and change a size of the second layer and a size of the third layer according to the received third user instruction [e.g. the operability for a user to resize the content region, its overlaid writing (via their respective layers) simultaneously (figs. 5A-5B; ¶¶ 56-60, 66, 139, & 147)]. 

As to dependent claims 8 and 18, Paek further shows: 
receive a fourth user instruction to change the size of the second screen while the electronic apparatus operates in the first mode, and change a size of the content displayed on the second layer and a size of the writing displayed on the third layer according to the received fourth user instruction [e.g. the operability for a user to resize the content and its overlaid writing simultaneously (figs. 5A-5B; ¶¶ 56-60, 66, 139, & 147)]. 

As to dependent claims 9 and 19, Paek further shows: 
receive a fifth user instruction to operate the electronic apparatus in the second mode while the electronic apparatus operates in the first mode [e.g. receiving a user instruction to operate the electronic apparatus in any of the second , and 
control the display to change a transparency of the writing displayed on the second screen according to the touch interaction, the touch interaction input on the third layer of the second screen [See how “a transparent layer {…} on which the written data is displayed may be individually added or removed based on a user command. When written data is displayed on a plurality of layers, written data displayed on each of the plurality of layers may be individually enlarged, reduced, scrolled, or edited.” (¶ 45) and/or how “the display unit 120 may, alternatively, not display the portion of the written data 30, i.e., written data 40, which is input to the fixed data displaying region 10, and may only display the portion of written data 30, i.e., written data 50, which is included in the content displaying region 20.” (¶ 55); either of which is in accordance with the “lowering the transparency to zero” feature as both claimed and even described in ¶¶ 84 & 153 of the Specification.]. 

As to dependent claim 10, Paek further shows: 
a communicator [communication module 1120 (¶ 101) and/or interface 1170 (¶ 120)], wherein the at least one processor is further configured to: receive the content from an external apparatus through the communicator, and control the display to process the received content as an image and display the image on the second layer [See, for example in figs. 3A-3D and ¶¶ 48-50, how the content can be received from an external apparatus and displayed as an image on the second layer. | For further context, see also ¶¶ 101, 104-106, & 128.]. 

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues:
“It is thus respectfully submitted that support can be found in at least FIG. 4C and paragraph [00133] for the claimed feature of "wherein the writing on the first layer and the writing on the third layer are continuously displayed at a boundary of the partial area of the first screen" (claim 1).”

The Office respectfully disagrees. It appears Applicant’s approach consists of mainly copying and pasting portions of the specification and making a conclusory statement alleging support without specifically addressing the issues previously indicated by the Office. Moreover, the Office also respectfully submits that the latest amendments also introduce their own lack of written description issues (particularly, there does not appear to be sufficient support for the notion of the first application corresponding to a “first application,” and similarly for the notion of the “second screen corresponding to a second application different from the first application”).   

“Referring to FIG. 4A and paragraph, i) Paek merely discusses the feature that 'a handwriting can be input continuously between the fixed data displaying region 10 and the content displaying region 20 included in one application execution screen', and ii) Paek does not disclose the feature that 'while the second screen corresponding to the second application is displayed (in a PIP form) in a partial area of the first screen corresponding to the first application, the handwriting information is continuously displayed between the first screen and the second screen' as currently recited in independent claim 1.”

The Office respectfully disagrees. First, it is respectfully submitted that the claims neither recite nor require that “while the second screen corresponding to the second application is displayed (in a PIP form) in a partial area of the first screen corresponding to the first application, the handwriting information is continuously displayed between the first screen and the second screen” despite Applicant’s allegations. Instead, the current claims adopt a significantly broader approach, wherein for purposes of prior art analysis, any partial area of the second screen is displayed on any partial area of the first screen (see, for example, lines 16-17 of claim 1 as amended). 
This disparity between what the Applicant alleges these claims cover and what the claims actually recite/require had also already been explicitly addressed in the last two Office Actions in the footnote attached to where this same “partial area” wording had been previously pursued, which detailed the (persisting) magnitude in breadth in scope of their current nomenclature choices, and where it was explicitly advised that “the second screen and layer are not required to be limited to solely occupy (or not exceed) the partial area of the first screen/layer (in other words, any second screen/layer is displayed “in front of” at least a portion of a partial area the first screen/layer (including the entire first area or even an area larger than the first screen/layer) would reasonably read on this limitation.” 
Furthermore, Paek explicitly shows “to display an application execution screen of an application on a first layer, display a first written data on a second layer disposed on an upper side of the first layer, and display a second written data on a third layer disposed on an upper side of the second layer, where the display unit is further configured to display written data included in a content displaying region of the application execution screen, from among the first written data and the second written data, the content displaying region is a region on which content is displayed entire area of a screen would also include at least a “partial area” as claimed (in other words, merely claiming “a partial area” in and of itself does not exclude other areas/sub-portions/content from also being considered since an entire area is comprised by one or more “partial areas”).

“ {…} Paek's fixed data displaying region 10 and content displaying region do not teach or suggest "a second layer in front of the first layer... a third layer in front of the second laver" where "at least a partial area of the second screen is displayed on a partial area of the first screen" and "the writing on the first layer and the writing on the third layer are continuously displayed at a boundary of the partial area of the first screen", as currently recited in claim 1.”

The Office respectfully disagrees. First, when referring to the layers via which each of region 10 and region 20 are respectively rendered, Paek explicitly recites “to display an application execution screen of an application on a first layer, display a first written data on a second layer disposed on an upper side of the first layer, and {…} a third layer disposed on an upper side of the second layer” (Paek: Abstract). Also, Applicant’s attack does not appear to account for any of the other entirely valid and reasonable supplemental mappable alternatives as reasonably teaching these layering/overlapping aspects, such as: a) the first layer corresponding to a base/desktop/home layer (e.g. where the device’s status icons are always displayed as illustrated in area 10 of fig. 3B) and the second layer corresponding to any of the partial screen areas associated with an application layers” per se, arguably by definition each of these layers must be layered (that is, overlapped) onto at least one other layer (note that the prior art rejection based on Paek does not currently need to rely on this inherency aspect since as shown above, Paek already explicitly shows “a second layer disposed on an upper side of the first layer, and {…} a third layer disposed on an upper side of the second layer” (Paek: Abstract)). Moreover, it is noted that the limitation being referred to herein merely concerns itself with what is “displayed at a boundary of the partial area of the first screen.” In other words, the limitation is written with respect to what is displayed on “the partial area of the first screen,” not with what is displayed on both “the first screen and the second screen.” Furthermore, Paek explicitly shows how “the user may input written data 30 of a circle. As shown in FIG. 4A, the written data 30 may be input to the fixed data displaying region 10, on which the menu provided by the application, as well as to the content displaying region 20, on which the content is displayed.” (¶ 54). In other words, Paek shows (see, for example, figs. 2B & 4A) displaying writing “continuously” at a boundary of the partial area of the first screen (e.g. the boundary where the top border/edge of the region 20 (just above the “Most-viewed title on IMDb” label) and the border/edge of region 10 (just below the “Movies, TV, Celebs  shared between the underlying screen/layer and the top-most layer. Lastly, the Office once again respectfully reemphasizes that Applicant’s themselves have already explicitly admitted 3 on record that in Paek, “written data can be input continuously at the boundary of area 10 and area 20” 4

Therefore, the Office respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Furthermore, for even further evidence of how the latest amendments (particularly, the “wherein the second screen is displayed in a partial area of the first screen, and wherein the writing on the first layer and the writing on the third layer are continuously displayed at a boundary of the partial area of the first screen” aspect) were already taught by the prior art, Applicant is also respectfully encouraged to also consider Migos et al (US 2016/0357430), which teaches “wherein the second screen is displayed in a partial area of the first screen, and wherein the writing on the first layer and the writing on the third layer are continuously displayed at a boundary of the partial area of the first screen” [See how “straight-edge ruler 524 is transparent or semi-transparent and reveals content that is underneath straight-edge ruler 524 in sketch area 502” (Migos: ¶ 179). 
cross in and out of the first edge (e.g., edge 528 of straight-edge ruler 524), but the resulting line 548 is completely delineated by the first edge (e.g., edge 528 of straight-edge ruler 524) and does not move into or away from the first edge of the virtual drawing aid (e.g., edge 528 of straight-edge ruler 524).” (Migos: ¶ 198)
For even further relevant context/examples, see also Migos: figs. 5F-5N & ¶¶ 222-224 & 304].
Additionally, for even further evidence of the argued concepts being already taught by the prior art, Applicant is also respectfully encouraged to consider the previously-presented Japanese reference JP 2013-178701 that they had already cited in the Information Disclosure Statement filed on 12/20/2019 (whose machine translation was included in the last Office Action), which generally describes an analogous multilayered writing + content displaying invention for “continuously” displaying writing even when it traverses/overlaps different layers (see, e.g., fig. 5) that also includes “a device in which three or more windows are displayed. {…} For example, when two windows partially overlap, the present invention can be applied to a portion sandwiching the boundary between the overlapping portions. When a window becomes active, the window is displayed in front, and even if an inactive window is hidden by the window, there is a situation where two windows are displayed at least partially overlapping at the same time. Can be applied. even when one window is displayed against the background of “desktop” as used in a so-called personal computer, the present invention can be applied if the desktop is considered as one window.” (page 9, second paragraph).
Other alternatives for the “continuously” aspect also include the previously-cited Pallakoff (US 20150100874) reference, which teaches “to expose a galley area, the galley area seamlessly extending a preset amount from at least a portion of the perimeter of the displayed paginated digital content and enabling a user to write continuously between the displayed paginated digital content and the exposed galley area.” (Pallakoff: ¶ 62). 
Another compelling alternative is Hutchinson (US 20070106950), which explicitly recites (and illustrates, in at least fig. 36) that “[w]hen a window (e.g., 1178, 1181) is opened in area 1004, pen icon 1070 is useable to mark anywhere within area 1004 including on the window images and between windows and other space within area 1004. For example. In FIG. 36, markings 1187 have been added to the information displayed within section 1004 to highlight differences between information in each of windows 1178 and 1181 where the markings 1187 are on windows 1178 and 1181 as well as in the space between the windows.” (Hutchinson: ¶ 256). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Inventor
Document ID
Relevance
BUCKLEY; Thomas et al.
US 20190155895 A1
“control the display to display a first screen corresponding to a first application, the first screen including a first layer configured to receive and display writing on the first layer according to a touch interaction from a user, and control the display to display a second screen corresponding to a second application different from the first application” {and} “wherein the second screen is displayed in a partial area of the first screen, and wherein the writing on the first layer and the writing on the third layer are continuously displayed at a boundary of the partial area of the first screen.”
HASEK; Martin
US 20180095653 A1
“control the display to display a first screen corresponding to a first application, the first screen including a first layer configured to receive and display writing on the first layer according to a touch interaction from a user, and control the display to display a second screen corresponding to a second application different from the first application” {and} “wherein the second screen is displayed in a partial area of the first screen, and wherein the writing on the first layer and the writing on the third layer are continuously displayed at a boundary of the partial area of the first screen.”

US 20170285920 A1
“control the display to display a first screen corresponding to a first application, the first screen including a first layer configured to receive and display writing on the first layer according to a touch interaction from a user, and control the display to display a second screen corresponding to a second application different from the first application” {and} “wherein the second screen is displayed in a partial area of the first screen, and wherein the writing on the first layer and the writing on the third layer are continuously displayed at a boundary of the partial area of the first screen.”
Rajasankar; Sushanth
US 20170199653 A1
“control the display to display a first screen corresponding to a first application, the first screen including a first layer configured to receive and display writing on the first layer according to a touch interaction from a user, and control the display to display a second screen corresponding to a second application different from the first application” {and} “wherein the second screen is displayed in a partial area of the first screen, and wherein the writing on the first layer and the writing on the third layer are continuously displayed at a boundary of the partial area of the first screen.”
Migos; Charles J. et al.
US 20160357430 A1
“control the display to display a first screen corresponding to a first application, the first screen including a first layer configured to receive and display writing on the first layer according to a touch interaction from a user, and control the display to display a second screen corresponding to a second application different from the first application” {and} “wherein the second screen is displayed in a partial area of the first screen, and wherein the writing on the first layer and the writing on the third layer are continuously displayed at a boundary of the partial area of the first screen.”

US 20160154555 A1
“control the display to display a first screen corresponding to a first application, the first screen including a first layer configured to receive and display writing on the first layer according to a touch interaction from a user, and control the display to display a second screen corresponding to a second application different from the first application” {and} “wherein the second screen is displayed in a partial area of the first screen, and wherein the writing on the first layer and the writing on the third layer are continuously displayed at a boundary of the partial area of the first screen.”
NAMGUNG; Seol et al.
US 20150058789 A1
“control the display to display a first screen corresponding to a first application, the first screen including a first layer configured to receive and display writing on the first layer according to a touch interaction from a user, and control the display to display a second screen corresponding to a second application different from the first application” {and} “wherein the second screen is displayed in a partial area of the first screen, and wherein the writing on the first layer and the writing on the third layer are continuously displayed at a boundary of the partial area of the first screen.”
KIM; Hwa-Kyung et al.
US 20140015782 A1
“control the display to display a first screen corresponding to a first application, the first screen including a first layer configured to receive and display writing on the first layer according to a touch interaction from a user, and control the display to display a second screen corresponding to a second application different from the first application” {and} “wherein the second screen is displayed in a partial area of the first screen, and wherein the writing on the first layer and the writing on the third layer are continuously displayed at a boundary of the partial area of the first screen.”

US 20120206471 A1
“control the display to display a first screen corresponding to a first application, the first screen including a first layer configured to receive and display writing on the first layer according to a touch interaction from a user, and control the display to display a second screen corresponding to a second application different from the first application” {and} “wherein the second screen is displayed in a partial area of the first screen, and wherein the writing on the first layer and the writing on the third layer are continuously displayed at a boundary of the partial area of the first screen.”
Hinckley; Kenneth P. et al.
US 20110191704 A1
“control the display to display a first screen corresponding to a first application, the first screen including a first layer configured to receive and display writing on the first layer according to a touch interaction from a user, and control the display to display a second screen corresponding to a second application different from the first application” {and} “wherein the second screen is displayed in a partial area of the first screen, and wherein the writing on the first layer and the writing on the third layer are continuously displayed at a boundary of the partial area of the first screen.”

US 20110185318 A1
“control the display to display a first screen corresponding to a first application, the first screen including a first layer configured to receive and display writing on the first layer according to a touch interaction from a user, and control the display to display a second screen corresponding to a second application different from the first application” {and} “wherein the second screen is displayed in a partial area of the first screen, and wherein the writing on the first layer and the writing on the third layer are continuously displayed at a boundary of the partial area of the first screen.”
Hutchinson; Ian G. et al.
US 20070106950 A1
“control the display to display a first screen corresponding to a first application, the first screen including a first layer configured to receive and display writing on the first layer according to a touch interaction from a user, and control the display to display a second screen corresponding to a second application different from the first application” {and} “wherein the second screen is displayed in a partial area of the first screen, and wherein the writing on the first layer and the writing on the third layer are continuously displayed at a boundary of the partial area of the first screen.”
Hinckley; Kenneth P. et al.
US 20060267967 A1
“control the display to display a first screen corresponding to a first application, the first screen including a first layer configured to receive and display writing on the first layer according to a touch interaction from a user, and control the display to display a second screen corresponding to a second application different from the first application” {and} “wherein the second screen is displayed in a partial area of the first screen, and wherein the writing on the first layer and the writing on the third layer are continuously displayed at a boundary of the partial area of the first screen.”

US 20030214540 A1
“control the display to display a first screen corresponding to a first application, the first screen including a first layer configured to receive and display writing on the first layer according to a touch interaction from a user, and control the display to display a second screen corresponding to a second application different from the first application” {and} “wherein the second screen is displayed in a partial area of the first screen, and wherein the writing on the first layer and the writing on the third layer are continuously displayed at a boundary of the partial area of the first screen.”
DeStefano; George Francis
US 6091395 A
“control the display to display a first screen corresponding to a first application, the first screen including a first layer configured to receive and display writing on the first layer according to a touch interaction from a user, and control the display to display a second screen corresponding to a second application different from the first application” {and} “wherein the second screen is displayed in a partial area of the first screen, and wherein the writing on the first layer and the writing on the third layer are continuously displayed at a boundary of the partial area of the first screen.”
Okamoto; Masayoshi et al.
US 6088481 A
“control the display to display a first screen corresponding to a first application, the first screen including a first layer configured to receive and display writing on the first layer according to a touch interaction from a user, and control the display to display a second screen corresponding to a second application different from the first application” {and} “wherein the second screen is displayed in a partial area of the first screen, and wherein the writing on the first layer and the writing on the third layer are continuously displayed at a boundary of the partial area of the first screen.”

US 5252951 A
“control the display to display a first screen corresponding to a first application, the first screen including a first layer configured to receive and display writing on the first layer according to a touch interaction from a user, and control the display to display a second screen corresponding to a second application different from the first application” {and} “wherein the second screen is displayed in a partial area of the first screen, and wherein the writing on the first layer and the writing on the third layer are continuously displayed at a boundary of the partial area of the first screen.”


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVARO R. CALDERON IV
Examiner
Art Unit 2173

 

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2129: “Admissions as Prior Art.”
        2 See the last paragraph in page 9 of the response filed on 06/10/2021. 
        3 See MPEP § 2129: “Admissions as Prior Art.”
        4 See the last paragraph in page 9 of the response filed on 06/10/2021.